UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6194


MICHAEL SCOTT PERKINSON,

                Plaintiff - Appellant,

          v.

PETER WHITE; GRAY FAULKNER, III; BOARD       OF   COMMISSIONERS,
Vance County; WESTERN SURETY, CNA Surety,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03004-FL)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Scott Perkinson, Appellant Pro Se. Sonny Sade Haynes,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Scott Perkinson seeks to appeal the district

court’s order denying his motion for appointment of counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                    The

order Perkinson seeks to appeal is neither a final order nor an

appealable    interlocutory      or    collateral     order.         Miller   v.

Simmons, 814 F.2d 962, 964-67 (4th Cir. 1987).                Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before    this   court    and

argument would not aid the decisional process.



                                                                      DISMISSED




                                        2